DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 - 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela (US 2017/0085917) in view of Yokoyama et al (US 2013//0251038, hereafter Yokoyama).

As per claim 1, Hannuksela discloses a method of decoding video data, the method comprising:
determining, by one or more processors implemented in circuitry, a picture size of a picture according to a picture size restriction, wherein the picture size restriction  comprises determining a width of the picture and a height of the picture to each be a respective multiple of the determined maximum (¶ 429);
determining, by the one or more processors, a partition of the picture into a plurality of blocks (¶ 180, 205, and 217);
generating, by the one or more processors, a prediction block for a block of the plurality of blocks (¶ 178, 205, and 250);

However, Hannuksela does not teach determining a maximum between a minimum coding unit size for the picture and 8.
In the same field of endeavor, Yokoyama teaches determining a maximum between a minimum coding unit size for the picture and 8 (¶ 76 and 77).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively to modify the invention of Hannuksela in view of Yokoyama.  The advantage is improved image compression efficiency.
As per claim 2, Hannuksela discloses the method of claim 1, wherein the minimum coding unit size comprises a minimum width of a coding unit for the picture or a minimum height of the coding unit for the picture (¶ 429).
As per claim 3, Hannuksela discloses the method of claim 1, wherein determining the partition comprises determining that a chroma block at a bottom-right corner of the picture comprises a size of at least 4x4 (¶ 229 and 405).
As per claim 4, Hannuksela discloses the method of claim 1, wherein determining the partition comprises determining that a luma block at a bottom-right corner of the picture comprises a size of at least 8x8 (¶ 405 and 429).
As per claim 5, Hannuksela discloses the method of claim 1, wherein the picture size applies the picture size restriction to set the width of the picture to comprise a first number of luma samples that is a first multiple of the maximum of 8 and the minimum coding unit size for the picture; and wherein the picture size applies the picture size restriction to set the height of the picture to comprise a second number of luma samples that is a second multiple of the maximum of 8 and the minimum coding unit size for the picture (¶ 229, 405, and 429).
As per claim 6, Hannuksela discloses The method of claim 1, wherein the block is included in a slice of the picture (¶ 239).
claim 7, arguments analogous to those presented for claim 1 are applicable for claim 7.
Regarding claim 8, arguments analogous to those presented for claim 2 are applicable for claim 8.
Regarding claim 9, arguments analogous to those presented for claim 3 are applicable for claim 9.
Regarding claim 10, arguments analogous to those presented for claim 4 are applicable for claim 10.
Regarding claim 11, arguments analogous to those presented for claim 5 are applicable for claim 11.
Regarding claim 12, arguments analogous to those presented for claim 6 are applicable for claim 12.
Regarding claim 13, arguments analogous to those presented for claim 1 are applicable for claim 13.
Regarding claim 14, arguments analogous to those presented for claim 2 are applicable for claim 14.
Regarding claim 15, arguments analogous to those presented for claim 3 are applicable for claim 15.
Regarding claim 16, arguments analogous to those presented for claim 4 are applicable for claim 16.
Regarding claim 17, arguments analogous to those presented for claim 5 are applicable for claim 17.
claim 18, arguments analogous to those presented for claim 6 are applicable for claim 18.
As per claim 19, Hannuksela discloses the device of claim 13, further comprising a display configured to display the picture (¶ 165).
As per claim 20, Hannuksela discloses the device of claim 13, wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box (¶ 157 and 165).
Regarding claim 21, arguments analogous to those presented for claim 1 are applicable for claim 21.
Regarding claim 22, arguments analogous to those presented for claim 2 are applicable for claim 22.
Regarding claim 23, arguments analogous to those presented for claim 3 are applicable for claim 23.
Regarding claim 24, arguments analogous to those presented for claim 4 are applicable for claim 24.
Regarding claim 25, arguments analogous to those presented for claim 5 are applicable for claim 25.
Regarding claim 26, arguments analogous to those presented for claim 6 are applicable for claim 26.
Regarding claim 27, arguments analogous to those presented for claim 1 are applicable for claim 27.
Regarding claim 28, arguments analogous to those presented for claim 1 are applicable for claim 28.
claim 29, arguments analogous to those presented for claim 1 are applicable for claim 29.
Regarding claim 30, arguments analogous to those presented for claim 1 are applicable for claim 30.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487